Name: Commission Regulation (EEC) No 3823/92 of 28 December 1992 amending Regulation (EEC) No 3016/78 laying down certain rules for applying conversion rates in the sugar and isoglucose sectors
 Type: Regulation
 Subject Matter: distributive trades;  economic policy;  agricultural policy;  beverages and sugar
 Date Published: nan

 31 . 12. 92 Official Journal of the European Communities No L 387/27 COMMISSION REGULATION (EEC) No 3823/92 of 28 December 1992 amending Regulation (EEC) No 3016/78 laying down certain rules for applying conversion rates in the sugar and isoglucose sectors THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, ting of certain aids the amount of which is determined in ecus ; whereas it is accordingly necessary to determine the agricultural rate to be used for conversion into Spanish pesetas, which should depend on the operative event in question, i.e. that by which the economic purpose for which the aid is granted is achieved ; whereas Commis ­ sion Regulation (EEC) No 3016/78 of 20 December 1978 laying down certain rules for applying conversion rates in the sugar and isoglucose sectors (6), as last amended by Regulation (EEC) No 1680/89 f), should therefore be amended accordingly ;Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regu ­ lation (EEC) No 3484/92 (2), Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EEC) No 2205/90 (4), and in particular Article 12 thereof, Whereas Council Regulation (EEC) No 3814/92 of 28 December 1992 amending Regulation (EEC) No 1785/81 and applying the sugar sector prices provided for by that Regulation to Spain (5) provided for the gran ­ HAS ADOPTED THIS REGULATION : Article 1 The following point XX is hereby added to the Annex to Regulation (EEC) No 3016/78 : Amount concerned Conversion rate to be applied 'XX. Aids provided for by Regulation (EEC) No 3814/92 : (a) Aids to beet and cane growers indi- Agricultural conversion rate in force on day of cated in Article 2 ( 1 ) and (2) processing of beet/cane into sugar (b) Aid on stocks at 31 . 12 . 1992 indi- Agricultural conversion rate in force on day of cated in Article 2 (3) disposal of sugar as defined in Article 12 of Regulation (EEC) No 1998/78 '. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. 0 OJ No L 177, 1 . 7. 1981 , p. 4. 0 OJ No L 353, 3 . 12. 1992, p. 8 . 0 OJ No L 164, 24. 6 . 1985, p. 1 . (4) OJ No L 201 , 31 . 7 . 1990, p. 9 . (0 See page 7 of this Official Journal . (6) OJ No L 359, 22. 12. 1978 , p. 11 . 0 OJ No L 164, 15. 6 . 1989, p. 15. No L 387/28 Official Journal of the European Communities 31 . 12. 92 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 December 1992. For the Commission Ray MAC SHARRY Member of the Commission